 
Exhibit 10.13
 
ATS CORPORATION
RESTRICTED SHARE AGREEMENT
 
This Restricted Share Agreement (this “Agreement”) is by and between ATS
Corporation, a Delaware corporation (the “Corporation”), and Pamela Little (the
“Participant”), an employee of the Corporation or one or more of its
subsidiaries, and is effective as of January 4, 2010 (the “Effective Date”).
 
1.           Award of Restricted Shares.  Subject to the provisions of the ATS
Corporation 2006 Omnibus Incentive Compensation Plan (the “Plan”) and this
Agreement, the Corporation hereby grants to the Participant 75,000 shares (the
“Award”) of the Corporation’s common stock, par value $0.0001 per share (the
“Common Stock”), to which the restrictions referred to in Section 2 (the
“Vesting Conditions”) attach (the “Restricted Shares”).
 
2.           Vesting Conditions.
 
(a)           Vesting Schedule.  The 75,000 Restricted Shares shall be initially
unvested (the unvested shares of Restricted Shares are referred to in this
Agreement as the “Unvested Shares”) and shall vest, if at all, as provided in
this Section 2 over the period ending January 4, 2013 (the “Vesting Period”).
Except as otherwise expressly provided in this Agreement, 10,000 Restricted
Shares shall vest January 4, 2011, 15,000 Restricted Shares shall vest on
January 4, 2012, and 50,000 Restricted Shares shall vest on January 4, 2013,
provided that the Participant is employed by the Corporation on a full-time
basis on such dates (each, a “Vesting Date”).
 
(b)           Rounding.  The number of shares of Restricted Shares vesting as of
a particular Vesting Date shall be rounded down to the nearest whole share;
provided, however, that all remaining Unvested Shares shall vest completely on
the final Vesting Date.
 
(c)           Other Vesting.  Notwithstanding anything to the contrary contained
in this Section 2, all of the Restricted Shares shall vest immediately upon a
“Change of Control,” as defined below, at any time prior to the satisfaction of
the Vesting Conditions. For purposes of this Agreement, a “Change in Control”
shall mean an occurrence of any of the following events:
 
 
(i)
an acquisition (other than directly from the Corporation) of any voting
securities of the Corporation (the “Voting Securities”) by any “person or group”
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934 (the “Exchange Act”)) other than an employee benefit plan of the
Corporation, immediately after which such person or group has “Beneficial
Ownership” (within the meaning of Rule 13d-3 under the Exchange Act) of more
than fifty percent (50%) of the combined voting power of the Corporation's then
outstanding Voting Securities; or

 
 
 

--------------------------------------------------------------------------------

 

 
(ii)
the consummation of (1) a merger, consolidation or reorganization involving the
Corporation, unless the company resulting from such merger, consolidation or
reorganization (the “Surviving Corporation”) shall adopt or assume this
Agreement and the stockholders of the Corporation immediately before such
merger, consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the Surviving Corporation in substantially
the same proportion as their ownership immediately before such merger,
consolidation or reorganization, (2) a complete liquidation or dissolution of
the Corporation, or (3) a sale or transfer of all or substantially all of the
assets of the Corporation.

 
3.           Rights During Vesting Period.  The Participant generally does not
have the rights and privileges of a stockholder as to the Restricted Shares to
be distributed until he has become the holder of such Restricted
Shares.  Further, notwithstanding any other provision hereof, the following
restrictions shall apply to shares of Restricted Shares prior to satisfaction of
the Vesting Conditions as to those shares:  (a) the Participant shall not be
entitled to delivery of a certificate for the Restricted Shares until the
satisfaction of the Vesting Conditions; (b) none of the Restricted Shares may be
sold, assigned, transferred (except by will or the laws of descent and
distribution), pledged or otherwise encumbered prior to satisfaction of the
Vesting Conditions; and (c) except as otherwise expressly provided herein and in
the Plan, the Participant shall forfeit and immediately transfer back to the
Corporation without payment all of the Restricted Shares, and all rights of the
Participant to such Restricted Shares shall terminate without further obligation
on the part of the Corporation, if and when the Participant ceases to be an
employee of the Corporation prior to the satisfaction of the Vesting
Conditions.  As a condition of the Award, the Corporation may require the
Participant to deliver to the Corporation a duly signed stock power, endorsed in
blank, with respect to the shares of Common Stock subject to the Award.
 
4.           Satisfaction of Vesting Conditions.  Upon the satisfaction of the
Vesting Conditions as to particular shares of Restricted Shares, the
restrictions on the applicable number of shares of Restricted Shares shall
terminate and a stock certificate for such number of shares of Common Stock
shall be delivered, free and clear of all such restrictions, to the Participant
or, subject to Section 5, the Participant’s beneficiary or estate, as the case
may be, subject to the provisions of Sections 7 and 8(e).  The Corporation shall
not be required to deliver any fractional share of Common Stock, but will pay,
in lieu thereof, the fair market value of such fractional share to the
Participant or the Participant’s beneficiary or estate, as the case may be.  The
Corporation shall pay any original issue tax that may be due upon the issuance
of the Restricted Shares and all other costs incurred by the Corporation in
issuing such shares of Common Stock.
 
5.           Nontransferability of Restricted Shares.  The Restricted Shares are
not transferable by the Participant prior to the satisfaction of the Vesting
Conditions except by will or the laws of descent and distribution.  Without
limiting the generality of the foregoing, prior to the expiration of the Vesting
Conditions, the Award and Restricted Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred except as aforesaid, or
encumbered.  Any attempted assignment, alienation, pledge, attachment, sale,
transfer or other encumbrance or disposition of the Restricted Shares contrary
to the provisions hereof, or the levy of any execution, attachment or similar
process upon the Restricted Shares, shall be null and void and without effect.

 
- 2 -

--------------------------------------------------------------------------------

 

6.           Adjustments for Changes in Capitalization and Similar Events.  The
committee of the Corporation designated by the Board of Directors to administer
the Plan (the “Committee”) has the discretion to make an adjustment to the
Restricted Shares in the event the Corporation engages in a dividend or other
distribution (whether in the form of cash, shares, other securities or other
property), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of shares or other securities of the Corporation, issuance of warrants or other
rights to purchase shares or other securities of the Corporation, or other
similar transactions.  If such an adjustment is deemed appropriate or desirable
by the Committee, then it may adjust any or all of the terms of this Agreement,
including (i) the number of Restricted Shares or other securities of the
Corporation (or number and kind of other securities or property) subject to this
Agreement; or (ii) make provision for a cash payment to the Participant in
consideration for the cancellation of such Award.
 
7.           Miscellaneous.
 
(a)           Notices.  Any notice hereunder shall be in writing, and delivered
or sent by first-class U.S. mail, postage prepaid, addressed to:
 
 
(i)
if to the Corporation, at:



ATS Corporation
7925 Jones Branch Drive
McLean, VA 22102
Attn:  Chief Executive Officer
 
 
(ii)
if to the Participant, at the address shown on the signature page hereof,



subject to the right of either party, by written notice hereunder, to designate
at any time hereafter some other address.
 
(b)           Compliance with Law and Regulations.  The Restricted Shares shall
be subject to all applicable Federal and state laws, rules and regulations and
to such approvals by any government or regulatory agency as may be required.
Notwithstanding any other provision of this Agreement, the restrictions on the
Restricted Shares shall not terminate or expire if such termination or
expiration would be contrary to applicable law.
 
(c)           No Employment Rights.  Nothing in the Plan, this Agreement or the
Award shall confer upon the Participant any rights to continued employment with
the Corporation or shall interfere with the right of the Corporation to
terminate the Participant’s employment with the Corporation.

 
- 3 -

--------------------------------------------------------------------------------

 

(d)           Section 83(b) Election.  If the Participant elects, in accordance
with Section 83(b) of the Internal Revenue Code of 1986, as amended from time to
time, or subsequent comparable statute (the “Code”), to recognize ordinary
income in the year in which the Restricted Shares are awarded, the Participant
shall furnish to the Corporation a copy of a completed and signed election form
and shall pay (or make arrangements satisfactory to the Corporation to pay) to
the Corporation, within thirty (30) days after the Effective Date, any Federal,
state and local taxes required to be withheld with respect to the Award.
 
(e)           Withholding.  Prior to the expiration of the Vesting Period as to
particular shares of Restricted Shares, the Participant shall make arrangements
with the Corporation to pay or otherwise satisfy any Federal, state and local
tax withholding requirements with respect to such shares.  The Corporation
shall, to the extent permitted by law, have the right to deduct from any payment
of any kind otherwise due to the Participant any Federal, state and local taxes
required by law to be withheld or collected with respect to the Award.
 
(f)           Corporation’s Rights.  The existence of the Restricted Shares
shall not affect in any way the right or power of the Corporation or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Corporation’s capital structure or its
business, or any merger or consolidation of the Corporation, or any issue of
bonds, debentures, preferred or other stocks with preference ahead of or
convertible into, or otherwise affecting the Common Stock or the rights thereof,
or the dissolution or liquidation of the Corporation, or any sale or transfer of
all or any part of the Corporation’s assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
(g)           Employment by Affiliates.  For the purpose of this Agreement,
employment by a parent or subsidiary of, or a successor to, the Corporation
shall be considered employment by the Corporation.  “Parent” and “subsidiary” as
used herein shall have the meaning of “parent” and “subsidiary corporation,”
respectively, as defined in Section 424 of the Code.
 
(h)           Plan Governs.  The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by its terms, all of which are
incorporated herein by reference.  The Plan shall govern in the event of any
conflict between this Agreement and the Plan.
 
(i)           Choice of Law.  This Agreement shall be construed in accordance
with and be governed by the laws of the State of Delaware.
 
(j)           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the Restricted Shares granted
hereunder.  Any oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement with respect to the Restricted Shares granted hereunder shall be void
and ineffective for all purposes.  The foregoing sentence is not intended to
apply to, void or in any way affect the employment and related agreements by and
between the Company and the Participant or the terms, conditions, rights and
obligations of the parties thereto.


(k)           Amendment.  This Agreement may be amended from time to time by the
written mutual consent of the parties hereto.

 
- 4 -

--------------------------------------------------------------------------------

 


(l)           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Corporation and its successors
and assigns and be binding upon the Participant and the Participant’s legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person has become a party to this
Agreement or has agreed in writing to join herein and to be bound by the terms,
conditions and restrictions hereof.


(m)           Impact on Other Benefits.  The value of the Restricted Shares
(either on the date hereof or at the time the Restricted Shares vest) shall not
be includable as compensation or earnings for purposes of any benefit plan
offered by the Corporation.
 
(n)           Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(o)           Counterparts.  This Agreement may be executed in two counterparts
each of which shall constitute one and the same instrument.
 
[Signature Page Follows]

 
- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.
 
ATS CORPORATION
   
By:
  /s/ Edward H. Bersoff
Name:  Edward H. Bersoff
Title:    Chairman and Chief Executive Officer
   
PARTICIPANT:
 
/s/ Pamela A. Little
Pamela A. Little

 
 
- 6 -

--------------------------------------------------------------------------------

 